DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-7 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitations “forming a support part formed of a support material” followed by “the model material is disposed in the support part”. It is unclear whether the support part is formed of support material, model material, or a combination of support and model materials, therefore the claims are indefinite. Dependent Claims 2-5 and 7 are indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritchman et al. (EP 1637307 A2, hereinafter “Kritchman”).
Regarding Claim 1, Kritchman discloses apparatus and a method for 3D printing modeling material and support material, the apparatus comprising a printing apparatus (140) including material dispensers (150), material supply units (152), a printing tray (170), printing heads (146), and curers (159) ([0075]). Printing an object (model part) may include dispensing modeling (model material) and/or support materials on a layer by layer basis according to a predetermined configuration ([0080-0081]). Support constructions (support part) formed of support material supports the model part and can be used to prevent problems that may arise in the building of various 3D objects ([0124]). One or more layers of the support part may surround the model part body ([0132]; Fig. 5B). A grid of pillar structures (detachment preventing part) may be formed from model material, thus the model material is disposed in the support part, and formed within the support construction (disposed in the support part) ([0121]; Fig. 4A). The detachment preventing part may be in direct contact with the model part (Kritchman claim 20), thus the detachment preventing part is continuous from the model part and prevents detachment of the model part from the support part. 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Kritchman as discussed above. Kritchman further discloses the support part is at least partially formed over a printing tray (stage) and the grid of pillars (detachment preventing part) may be in contact with the support material but not the stage ([0019]; Fig. 5B). 
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Kritchman as discussed above. Kritchman discloses the detachment preventing part may be a grid of pillar structures ([0121]), thus a plurality of columnar structures. 
Regarding Claim 4, the limitations of Claim 3 from which Claim 4 depends are disclosed by Kritchman as discussed above. Kritchman further discloses vertical pillars optionally joined by horizontal membranes around, between, and/or within which support material or support construction may be dispensed, and which structure when cured may provide a semi-solid support construction for the 3-D object being built ([0121]).
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Kritchman as discussed above. Kritchman further discloses “photopolymer materials curable by the application of electromagnetic radiation or other materials suitable for 3-D object construction may be used. The photopolymer material may be of various types, including, for example, a photopolymer modeling material which may solidify to form a solid layer of material upon curing, and a photopolymer support material which may solidify, wholly or partially, or not solidify upon curing, to provide a viscous material, a soft get-like or paste-like form, and/or a semi-solid form, for example, that may be easily removed subsequent to printing” ([0061]), thus the model material and the support material are curable liquid materials. 


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritchman et al. (EP 1637307 A2, hereinafter “Kritchman”).
Regarding Claims 6-7, Kritchman discloses apparatus and a method for 3D printing modeling material and support material, the apparatus comprising a 3D printing apparatus (140) including material dispensers (150), material supply units (152), a printing tray (170), printing heads (146), and curers (159) ([0075]). The apparatus further comprises a controller (105) comprising a processor (110), a memory unit (115), software code (120), and a communications unit (125) ([0074]). The processor may comprise a computer with CPU, the memory unit may comprise RAM, ROM, CD-ROM, or hard disk (non-transitory recording medium), and the software code may comprise operating instruction and Computer Object Data representing an object or a model such as STL-formatted CAD data ([0076-0078]). The computer may convert such data to instructions (3D object-producing program) for the various units within the 3D printing apparatus ([0076-0078]). The computer may use the 3D object-producing program to control the 3D printer apparatus to execute the following process to print a 3D-printed object ([0077]). 
Printing an object (model part) may include dispensing modeling (model material) and/or support materials on a layer by layer basis according to a predetermined configuration ([0080-0081]). Support constructions (support part) formed of support material supports the model part and can be used to prevent problems that may arise in the building of various 3D objects ([0124]). One or more layers of the support part may surround the model part body ([0132]; Fig. 5B). A grid of pillar structures (detachment preventing part) may be formed from model material, thus the model material is disposed in the support part, and formed within the support construction (disposed in the support part) ([0121]; Fig. 4A). The detachment preventing part may be in direct contact with the model part (Kritchman claim 20), thus the detachment preventing part is continuous from the model part and prevents detachment of the model part from the support part. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743